 4:08-cr-03067-RGK-DLP Doc # 338 Filed: 05/05/20 Page 1 of 1 - Page ID # 1896



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:08CR3067

      vs.
                                                         ORDER
GARY ZIERKE JR.,

                  Defendant.



     IT IS ORDERED that Defendant’s “Motion for Legal Reason for Denial
Under the Cares Act”, Filing no. 334, is denied.

     Dated this 5th day of May, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
